Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s applications for accidental and ordinary disability retirement benefits.
Petitioner applied for accidental and ordinary disability retirement benefits and respondent Comptroller denied the applications, finding that petitioner was not permanently incapacitated from performing his employment duties. Medical evidence supports this determination. Although conflicting medical evidence was presented, it is within the Comptroller’s exclusive authority to evaluate such conflicting evidence. We therefore find that his determination is supported by substantial evidence.
Cardona, P. J., Mercure, White, Casey and. Peters, JJ., *943concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.